Citation Nr: 9927527	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to a special monthly pension.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record indicates that the veteran is not 
blind, nor has corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less.

3.  The veteran is not a patient in an extended care facility 
that provides nursing care.

4.  The evidence shows that the veteran's disabilities and 
age prevent him from caring for his daily personal needs 
without the assistance of others on a regular basis.  He is 
not able to protect himself from hazards or dangers incident 
to his daily environment.

5.  The evidence shows that the veteran's disabilities 
substantially confine him to his dwelling or immediate 
premises.



CONCLUSIONS OF LAW

1.  The criteria for special monthly pension benefits based 
on the need for regular aid and attendance of another person 
are met.  38 U.S.C.A. §§ 1502(b), 5107(a)  (West 1991); 38 
C.F.R. §§ 3.314, 3.351, 3.352  (1998).

2.  The criteria for special monthly pension benefits on 
account of being housebound are met.  38 U.S.C.A. §§ 1502(b), 
5107(a)  (West 1991); 38 C.F.R. 
§§ 3.314, 3.351, 3.352  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Initially, the Board has determined that the veteran's claim 
is "well-grounded" within the meaning of 38 U.S.C. § 5107(a)  
(1999).  That is, he has presented a claim which is plausible 
and capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81  (1990).  Additionally, the Board finds that the 
RO has obtained all relevant evidence in regard to his claim.  
There is no indication that there are additional records 
which have not been obtained or that further efforts to 
obtain additional records would prove beneficial.  Therefore, 
no further assistance to the veteran is required to comply 
with the duty to assist, as mandated by 38 U.S.C. § 5107(a)  
(1999).

The veteran is asserting a claim for special monthly pension 
benefits based on the need for regular aid and attendance of 
another person or on account of being housebound.  See 
38 C.F.R. § 3.314(b)(3)  (1998).

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b)  (1998).  A veteran 
is considered in need of regular aid and attendance if he or 
she:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or, (3) establishes a factual need for aid and 
attendance under the criteria set forth in 
§ 3.352(a).  38 C.F.R. § 3.351(c)  (1998).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a)  (1998).

A person will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a)  (1998).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  Id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a)  (1998).  Moreover, determinations that he 
is so helpless, as to be in need of regular aid and 
attendance, will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1)  (1998).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1998), and either 
has a separate and distinct disability rated as 60 percent or 
more or is "substantially confined to his or her home ... or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
surviving spouse's lifetime.  38 C.F.R. § 3.351(f)  (1998).

II.  Evidence

Service personnel records indicates that the veteran was born 
on April 23, 1909.

The medical evidence in this case consists solely of three VA 
Examination for Housebound or Permanent Need for Regular Aid 
and Attendance forms, ADVA Form 44, completed by the 
veteran's private physician.

The first ADVA Form 44 is dated in April 1998.  It indicates 
that the veteran was examined at that time by L. V. Ozment, 
MD.  The form reflects that the veteran was able to walk 
without the assistance of another person for approximately 20 
to 30 yards if using a cane or walker.  It states that he 
could leave his home to go to church or the doctor's office 
once or twice per week.  It reports that the veteran was not 
blind or bedridden and was able to dress and undress himself 
and attend to the wants of nature.  It states that he was not 
able to protect himself from hazards or danger and was not 
competent to handle government funds.  The examiner remarked 
that the veteran was hospitalized for congestive heart 
failure.

A September 1998 ADVA Form 44 reflects that the veteran was 
not able to walk without the assistance of others and that he 
could not leave his home or immediate premises without 
assistance.  It states that he was not blind or bedridden and 
that he was able to dress and undress himself and attend to 
the wants of nature.  The veteran was not able to protect 
himself from hazards or danger and was not competent to 
handle government funds.  Diagnoses are listed as congestive 
heart failure, prostate cancer, and crippling arthritis.

The final ADVA Form 44 is dated in December 1998.  It states 
that the veteran was able to walk only with help from a 
family member and only to go to the doctor's office.  It 
states that he was not blind or bedridden, but that he could 
perform only minimal activity with a walker.  It indicates 
that the veteran was not able to dress and undress himself, 
attend to the wants of nature, walk unassisted, or keep 
himself clean.  The veteran was not able to protect himself 
from hazards or danger and was not competent to handle 
government funds.

III.  Analysis

After careful review of the evidence of record, the Board 
finds that the veteran's claim for a special monthly pension 
due to the need for regular aid and attendance is adequately 
supported.  The Board also concludes that entitlement to a 
special monthly pension is warranted on account of being 
housebound.

From the record, the Board initially finds that no evidence 
suggests that the veteran is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  Similarly, 
no evidence suggests that he is a "patient in a nursing home 
because of mental or physical incapacity."  See 38 C.F.R. § 
3.351(c)(2)  (1998).

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board initially notes 
that it must render its decision based only on the evidence 
of record.  In this case, the medical evidence is not very 
complete.  It provides no medical history and no objective 
results of physical examination.  However, it does provide 
medical conclusions as to the severity of the veteran's 
overall physical condition.  The December 1998 ADVA Form 44 
expressly indicates that the veteran was not able to walk 
without the assistance of others, that he was unable to dress 
and undress himself, that he could not attend to the wants of 
nature, that he could not walk unassisted, that could not 
keep himself clean, that he was not competent to handle 
government funds, and that he was not able to protect himself 
from hazards and danger.

The Board acknowledges that the April 1998 and September ADVA 
Form 44s do not indicate such a severity of disability.  They 
indicate that the veteran was able to dress and undress 
himself and attend to the wants of nature.  The April 1998 
form even notes that he was able to walk without the 
assistance of others, albeit in a limited capacity.  However, 
those reports also indicate that he was not competent to 
handle government funds and that he was not able to protect 
himself from hazards and danger.  In any event, the Board 
finds the December 1998 medical evidence more probative of 
the current status of the veteran's disabilities.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Overall, the Board finds sufficient evidence that the 
veteran's disabilities and age (he is 90 years old) render 
him permanently and totally disabled for pension purposes and 
in need of regular aid and attendance.  He has an inability 
to dress or undress himself, to keep himself ordinarily clean 
and presentable, and to attend to the wants of nature.  He 
has incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 
3.352(a)  (1998).

For purposes of VA special monthly pension, the veteran is 
also housebound.  He is substantially confined to his home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout his 
lifetime.  38 C.F.R. § 3.351(a)(1)  (1998).

In light of the above, the veteran's claim is granted.

The Board notes that the veteran's file contains several due 
process deficiencies.  Specifically, the RO did not provide 
the veteran a Supplemental Statement of the Case upon receipt 
of the September 1998 ADVA Form 44.  It merely re-sent 
another copy of its Statement of the Case.  Apparently the RO 
thought that the September 1998 medical form was a duplicate 
of the April 1998 medical form, rather than new medical 
evidence not previously considered.  In addition, the Board 
notes that the most recent medical form, dated December 1998, 
was never considered by the RO.  It was made part of the 
veteran's case file after his appeal had been certified to 
the Board.  Ordinarily, these due process deficiencies would 
require remedial action prior to adjudication of this case.  
See 38 C.F.R. §§ 19.31, 19.37(b), 20.1304(c)  (1998).  
However, in light of the Board's grant of benefits, supra, 
such action is not necessary in this case.  38 C.F.R. 
§ 20.1304(c)  (1998).


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or on 
account of being housebound is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

